[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#112)
The dispositive issue is whether service was made within two years of the accident, which occurred on August 16, 1985, as required by Conn. Gen. Stats. 52-584.
"It is well settled that the day of the act from which a future time is to be ascertained is to be excluded from the computation." Lambert v. Stamford, 131 Conn. 396, 397-398
(1944); see also, Tucker v. Connecticut Ins. Placement Facility, 192 Conn. 653, 660 (1984); DeTeves v. DeTeves,202 Conn. 292, 297 n. 7 (1987); State v. Anonymous, 40 Conn. Super. Ct. 20,24 n. 5 (1984).
In accordance with Conn. Gen. Stats. 52-593a Deputy Sheriff Joan A. Swasson's Affidavit re: Delivery of Process on her return of service and her Affidavit of April 12, 1991, both state that the delivery of process to her for service was on August 16, 1987 with service on August 17 and 19, 1987.
Conn. Gen. Stats. 52-584 did not begin to run until August 17, 1985 and the delivery on August 16, 1987 with service on August 17 and 19, 1987 was timely in accordance with Conn. Gen. Stats. 52-584 and 52-593a.
The Motion for Summary Judgment is denied.
BALLEN, JUDGE CT Page 4832